DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 29, 2021 has been entered.
 
Status of the Claims
Amendment filed April 29, 2021 is acknowledged. Claims 1 and 8 have been amended. Non-elected Invention and/or Species, Claims 2, 5-7 and 9-20 have been withdrawn from consideration. Claims 1-3 and 5-20 are pending.
Action on merits of claims 1, 3 and 8 follows.
	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Applicant Admitted Prior Art (AAPA) in view of WATANABE et al. (US Pub. No. 20090/0303371) of record.

a semiconductor substrate (21); 
a first photodiode (PD1) including: 
a first semiconductor region (37) of a first-electroconductive-type (p), on a first principal side of the semiconductor substrate (21), 
a second semiconductor region (32) of a second-electroconductive-type (n), within the semiconductor substrate (21), wherein the second semiconductor region (32) is in contact with a first surface of the first semiconductor region (37); and 
a third semiconductor region (33, lower) of the second-electroconductive-type (n), within the semiconductor substrate (21), wherein the third semiconductor region (33, lower) is adjacent to the second semiconductor region (32);  
a second photodiode (PD2) including:
a fourth semiconductor region (36) of the first-electroconductive-type (p), on a second principal side of the semiconductor substrate (21), wherein 
the fourth semiconductor region (36) is configured to suppress dark current in the second photodiode (PD2), and
the second principal side is a light receiving side of the semiconductor substrate (21);                        
a fifth semiconductor region (34) of the second-electroconductive-type (n), within the semiconductor substrate (21), wherein a first surface of the fourth semiconductor region (36) is in contact with the fifth semiconductor region (34); and

the sixth semiconductor region (33, upper) is between the fifth semiconductor region (34) and the third semiconductor region (33, lower); and 
the third semiconductor region (33, lower) of the first photodiode (PD1) and the sixth semiconductor region (33, upper) of the second photodiode (PD2) are connected at a center of the semiconductor substrate;
a gate electrode on the first principal side of the semiconductor substrate (21); 
a transfer transistor on the first principal side of the semiconductor substrate (21), wherein 
the transfer transistor is configured to read out charges from the first photodiode (PD1) and second photodiode (PD2),  
a first impurity concentration of the fifth semiconductor region (34) at a first connection face between the fourth semiconductor region (36) and the fifth semiconductor region (34) is one of equal to or greater than a second impurity concentration of the sixth semiconductor region (33, upper) at a second connection face between the third semiconductor region (33, lower) and the sixth semiconductor region (33, upper);
a first insulating layer (gate dielectric) on the first principal side of the semiconductor substrate (21); 
a wiring layer in contact with a first surface of the first insulating layer;
a second insulating layer (CF) on the second principal side of the semiconductor substrate (21), wherein

the first surface of the fourth semiconductor region (36) is opposite to the second surface of the fourth semiconductor region (36); 
a first pixel separation portion (P) in contact with a second surface of the first insulating layer, wherein 
an entirety of a second surface of the first semiconductor region (37) is in contact with the second surface of the first insulating layer, 
the first surface of the first semiconductor region (37) is opposite to the second surface of the first semiconductor region (37), and 
the first surface of the first insulating layer is opposite to the second surface of the first insulating layer; and
a second pixel separation portion (p), wherein 
the first pixel separation portion (p) and the second pixel separation portion (p) are connected at the center of the semiconductor substrate (21), and 
the first pixel separation portion (p) and the second pixel separation portion (p) are adjacent to the transfer transistor. (See FIG. 3A-B).

Thus, AAPA is shown to teach all the features of the claim with the exception of explicitly disclosing the transfer transistor being a vertical-type transistor; and the second pixel separation portion being in contact with the second insulating layer. 
 
However, WATANABE teaches a solid-state imaging device including: 

a vertical-type transfer transistor (Tr1) on the first principal side of the first semiconductor region (1011), wherein 
the vertical-type transistor (Tr1) is configured to read out charges from the first photodiode (PD1) and second photodiode (PD2),
the vertical-type transistor (Tr1) does not overlap the first photodiode (PD1) and the second photodiode (PD2) in a plan view of the solid-state imaging device, and 
a first insulating layer (gate dielectric, 1044) on the first principal side of the semiconductor substrate (1011); 
a wiring layer (3047) in contact with a first surface of the first insulating layer (1044);
a second insulating layer (CF) on the second principal side of the semiconductor substrate; wherein 
an entirety of a second surface of the fourth semiconductor region (1011) is in contact with the second insulating layer (CF), and 
the first surface of the fourth semiconductor region (1011) is opposite to the second surface of the fourth semiconductor region (1011); 
a first pixel separation portion (1021, upper) in contact with a second surface of the first insulating layer (1044), wherein 
an entirety of a second surface of the first semiconductor region (1033) is in contact with the second surface of the first insulating layer (1044), 
the first surface of the first semiconductor region (1033) is opposite to the second surface of the first semiconductor region (1033), and 

a second pixel separation portion (1021, lower) in contact with the second insulating layer (3032), wherein 
the first pixel separation portion (1021, upper) and the second pixel separation portion (1021, lower) are connected at the center of the semiconductor substrate, and 
the first pixel separation portion (1021, upper) and the second pixel separation portion (1021, lower) are adjacent to the vertical-type transfer transistor (Tr1). (See FIG. 73, 102).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the transfer transistor of AAPA utilizing the vertical-type transistor and the pixel separation portions are in contact with both first and second insulating layers as taught by WATANABE to increase the saturation charge amount and to provide a separation between the photodiode and the lens. 
  
Since the semiconductor region 33 of AAPA is shared between the PD1 and PD2, thus the semiconductor region 33 can be determined as two portions, upper (sixth) and lower (third), of the same layer.
Similarly, the pixel separation (1021) of WATANABE can be seen as two separate portions joining at the center. 
 
Therefore, the limitations, “third semiconductor region and sixth semiconductor region of said second-electroconductive-type” and “first and second pixel separation portions”, are met.


    PNG
    media_image1.png
    419
    641
    media_image1.png
    Greyscale

Since the fourth semiconductor region 36 of AAPA having high concentration and formed on the second principal side, or light receiving side, of the imaging device, the limitation: configure to suppress dark current is met.
Moreover, the term “is configured to …” is the intended used or the function of the fourth semiconductor region as well as the transistor.      

With respect to claim 3, a third impurity concentration (n) of the third semiconductor region (33, lower) of AAPA is lower than a fourth impurity concentration (n+) of the second semiconductor region (32), and a fifth impurity concentration (n) of the sixth semiconductor region (33, upper) is lower than a sixth impurity concentration (n+) of the fifth semiconductor region (34). 


a solid-state imaging device (30) including: 
a semiconductor substrate (21);
an imaging unit that includes:
a first photodiodes (PD1) including:
a first semiconductor region (37) of a first-electroconductive-type (p), on a first principal side of the semiconductor substrate (21); 
a second semiconductor region (32) of a second-electroconductive-type (n), within the semiconductor substrate (21), wherein the second semiconductor region (32) is in contact with a first surface of the first semiconductor region (37); and 
a third semiconductor region (33, lower) of the second-electroconductive-type (n), within the semiconductor substrate (21), wherein the third semiconductor region (33, lower) is adjacent to the second semiconductor region (32); 
a second photodiode (PD2);
a fourth semiconductor region (36) of the first-electroconductive-type (p), on a second principal side of the semiconductor substrate (21); wherein 
the fourth semiconductor region (36) is configured to suppress dark current in the second photodiode (PD2), and 
the second principal side is a light receiving side of the semiconductor substrate (21);                        

a sixth semiconductor region (33, upper) of the second-electroconductive-type (n), within the semiconductor substrate (21), wherein 
the sixth semiconductor region (33, upper) is between the fifth semiconductor region (34) and the third second semiconductor region (33, lower), and 
the third semiconductor region (33, lower) of the first photodiode (PD1) and the sixth semiconductor region (33, upper) of the second photodiode (PD2) are connected at a center of the semiconductor substrate; 
a gate electrode on the first principal side of the semiconductor substrate (21);  
a transfer transistor on the first principal side of the semiconductor substrate (21), wherein
the transfer transistor is configured to read out charges from the first photodiode (PD1) and second photodiode (PD2), 
a first impurity concentration of the fifth semiconductor region (34) at a first connection face between the fourth semiconductor region (36) and the fifth semiconductor region (34) is one of equal to or greater than a second impurity concentration of the sixth semiconductor region (33, upper) at a second connection face between the third semiconductor region (33, lower) and the sixth semiconductor region (33, upper); 
a first insulating layer (gate dielectric) on the first principal side of the semiconductor substrate (21); 

a second insulating layer (CF) on the second principal side of the semiconductor substrate, wherein 
an entirety of a second surface of the fourth semiconductor region (36) is in contact with the second insulating layer (CF), and
the first surface of the fourth semiconductor region (36) is opposite to the second surface of the fourth semiconductor region (36); 
a first pixel separation portion (P) in contact with a second surface of the first insulating layer, wherein 
an entirety of a second surface of the first semiconductor region (37) is in contact with the second surface of the first insulating layer, 
the first surface of the first semiconductor region (37) is opposite to the second surface of the first semiconductor region (37), and 
the first surface of the first insulating layer is opposite to the second surface of the first insulating layer; and
a second pixel separation portion (p), wherein 
the first pixel separation portion (p) and the second pixel separation portion (p) are connected at the center of the semiconductor substrate (21), and 
the first pixel separation portion (p) and the second pixel separation portion (p) are adjacent to the transfer transistor; 
an optical system configured to guide incident light into the imaging unit (30). (See FIG. 3A-B).


Although AAPA does not disclose a signal processing circuit, however, it is obvious that a signal processing circuit is required to process the signal captured by the photoelectric conversion region.  
 
However, WATANABE teaches a solid-state imaging device including: 
a semiconductor substrate (1011); 
a vertical-type transfer transistor (Tr1) on the first principal side of the first semiconductor region (1011), wherein 
the vertical-type transistor (Tr1) is configured to read out charges from the first photodiode (PD1) and second photodiode (PD2),
the vertical-type transistor (Tr1) does not overlap the first photodiode (PD1) and the second photodiode (PD2) in a plan view of the solid-state imaging device, and 
a first insulating layer (gate dielectric, 1044) on the first principal side of the semiconductor substrate (1011); 
a wiring layer (3047) in contact with a first surface of the first insulating layer (1044);
a second insulating layer (CF) on the second principal side of the semiconductor substrate; wherein 
an entirety of a second surface of the fourth semiconductor region (1011) is in contact with the second insulating layer (CF), and 

a first pixel separation portion (1021, upper) in contact with a second surface of the first insulating layer (1044), wherein 
an entirety of a second surface of the first semiconductor region (1033) is in contact with the second surface of the first insulating layer (1044), 
the first surface of the first semiconductor region (1033) is opposite to the second surface of the first semiconductor region (1033), and 
the first surface of the first insulating layer (1044) is opposite to the second surface of the first insulating layer; and
a second pixel separation portion (1021, lower) in contact with the second insulating layer (3032), wherein 
the first pixel separation portion (1021, upper) and the second pixel separation portion (1021, lower) are connected at the center of the semiconductor substrate, and 
the first pixel separation portion (1021, upper) and the second pixel separation portion (1021, lower) are adjacent to the vertical-type transfer transistor (Tr1);
an optical system (3081) configured to guide incident light into the imaging unit; and
a signal processing circuit (3083) configured to process an output signal of the solid-state imaging device. (See FIGs. 73, 102, 108).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the transfer transistor of AAPA utilizing the vertical-type transistor and the second insulating layer on the second principle surface as taught by 
  
Since the semiconductor region 33 of AAPA is shared between the PD1 and PD2, thus the semiconductor region 33 can be determined as two portions, upper (sixth semiconductor region) and lower (third semiconductor region), from the same layer.
Similarly, the pixel separation (1021) of WATANABE can be seen as two separate portions joining at the center. 
 
Therefore, the limitations, “third semiconductor region and sixth semiconductor region of said second-electroconductive-type” and “first and second pixel separation portions”, are met.
Regarding the “center of the semiconductor substrate”, the center of substrate 21 can be easily determined as a point within layer 33 that is equally divided the substrate 21.

    PNG
    media_image1.png
    419
    641
    media_image1.png
    Greyscale

configure to suppress dark current is met.
Moreover, the term “is configured to …” is the intended used or the function of the fourth semiconductor region as well as the transistor.      

Response to Arguments
Applicant's arguments filed April 29, 2021 have been fully considered but they are not persuasive. 
Applicant asserts that AAPA and WATANABE fail to teach the new limitation(s). 
However, the new limitations have been addressed as indicated in the rejection above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANH D MAI/Primary Examiner, Art Unit 2829